DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received January 16, 2020.
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s): 
	a classified set of training data, the classified set of training data including a plurality of sentences parsed from a plurality of legal documents and a plurality of tokenized versions of the plurality of sentences, each sentence associated with a legal party type, associated with a provision and associated with one of a plurality of sentence types, the plurality of sentence types including a favorability type indicative of a type of sentence to which a favorability rating for a party may be assigned, the provision being a grouping of sentences with alternative wordings that relate to the same topic; a machine learning algorithm trained on the classified set of training data; analyze a proposed legal document that includes a plurality of sentences; display results of the analysis of the proposed legal document conducted, wherein the displayed results include predicted favorability ratings for a party for each sentence in the proposed legal document.
	Claims 8 and 15 recite a similar abstract idea to claim 1 but with providing sentence alternatives to the user for the proposed legal document to a user selection of an adjusted favorability rating.
	Claims 1, 8, and 15 recite, above, a certain method of organizing human activity – legal interactions.  Though there are steps concerning training data and analysis, a review of the specification (see for instance pars 22, 23, 45, 46, and 74) shows that may of the AI related steps are performed by people.  Therefore, the steps require and rely on human activity.  
	This judicial exception is not integrated into a practical application because 
Claim 1 recites the following additional elements:
	A legal document analysis platform	
	a machine learning algorithm trained on the classified set of training data; an artificial intelligence (AI) model built by the trained machine learning algorithm; at least one computing device equipped with a processor configured to analyze, using the Al model
	and a user interface configured to display
Claim 8 recites the additional elements of claim 1 but also recites: 
	A computing-device implemented method
	A computing device
	A graphical user interface 
Claim 15, like claim 8, recites the additional elements of claim 1, but also recites:
	A non-transitory medium holding computing-device executable instructions the instructions when executed causing at least one computing device equipped with at least one processor to
	The elements listed above are computer elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  This is both alone and in combination as the elements, when combined, amount to generic computing components such as a computing device (similar memory and processor); machine learning (ML) algorithm trained on classified data; AI model built (past tense) on the ML algorithm; and analyze, using the AI model.  Similarly with the user interface and graphical user interface elements .  In combination, these elements amount to a computer running an AI model that was built on an ML algorithm.  As AI and ML are run on computers, the combination is not a practical application but is using AI and ML in its ordinary capacity.  Likewise, the AI and ML on its own is being used in its ordinary capacity to draw inferences in data.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to a certain method of organizing human activity – a legal interaction.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of AI, ML, interface, processor, memory, computer device, and similar or equivalent elements amount to no more than mere instructions to apply the exception using generic computing components.  Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.  Therefore, the claims are not patent eligible. 
	Per claims 2-7, 9-14, and 16-20, the abstract idea is further defined with limitations to adjusting ratings, suggesting sentence alternatives, substituting alternative sentences, and using wild cards as a substitute for tailored information.  The "elements" recited for the graphical user interface are high level GUI elements that use a GUI in its ordinary capacity, see MPEP 2106.05(f)(2) and Ameranth, and therefore do not integrate the exception into a practical application or recite significantly more than the abstract idea.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Allowable subject matter
Applicant's claims are allowable over prior art, other rejections notwithstanding.  This is because the best available prior art does not teach all of Applicant's claims.  
	Brav et al., US PGPUB 2015/0310128 A1 teaches a corpus where parties for plaintiff and defendant are identified and sentences scored for readability.  See par 0158.  However, Brav does not each the classified set of training data including a plurality of sentences parsed from a plurality of legal documents and a plurality of tokenized versions of the plurality of sentences; or the plurality of sentence types including a favorability type indicative of a type of sentence to which a favorability rating for a party may be assigned.  Therefore, Brav does not teach all the limitations of Applicant's claims.
	Grefenstette et al. US PGPUB 2003/0061201 A1 teaches in par 0350 and 0423 tokens that appear with parties, but Grefenstette does not teach the classified set of training data including a plurality of sentences parsed from a plurality of legal documents and a plurality of tokenized versions of the plurality of sentences; or the plurality of sentence types including a favorability type indicative of a type of sentence to which a favorability rating for a party may be assigned
 the provision being a grouping of sentences with alternative wordings that relate to the same topic, using the Al model, a proposed legal document that includes a plurality of sentences; and a user interface configured to display results of the analysis of the proposed legal document conducted using the Al model, wherein the displayed results include predicted favorability ratings for a party for each sentence in the proposed legal document.
	Pendyala et al., US PGPUB 2016/0140210 A1, teaches identifying material act sentences and non-material fact sentences in pars 065 066 which are used to classify a trainer.  However, Pendyala does not teach the favorability teaching of Applicant's claims.  
	Donahue, Lauri, "A Primer on using artificial intelligence in the legal profession," Harvard Journal of Law and Technology [online] published January 3, 2018, available at: < https://jolt.law.harvard.edu/digest/a-primer-on-using-artificial-intelligence-in-the-legal-profession >
	Donahue teaches on page 5 using AI to find similar documents in document review, and using AI to review contracts for expiration dates and renewal.  But Donahue does not teach Applicant's specific sentence favorability claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689